                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GEORGETTE G. PURNELL,                             Case No. 18-cv-01402-PJH (KAW)
                                   8                    Plaintiff,
                                                                                             ORDER TERMINATING
                                   9              v.                                         DEFENDANT'S DISCOVERY LETTER
                                  10       RUDOLPH AND SLETTEN INC.,                         Re: Dkt. No. 95, 97, 98
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On June 24, 2019, Defendants filed a discovery letter regarding its request for an

                                  14   independent medical exam (“IME”). (Discovery Letter, Dkt. No. 95.) Although the parties met

                                  15   and conferred on June 21, 2019, the discovery letter only contained Defendants’ position. (See id.

                                  16   at 1, 5.) Defendant stated that Plaintiff had not provided her position, but noted that the draft letter

                                  17   was not sent until Friday, June 21 at 7:11 p.m., with a request that Plaintiff provide her position by

                                  18   Monday, June 24 at 12:00 p.m. noon. (Id. at 5.) In short, Defendants did not even afford Plaintiff

                                  19   one full business day to respond.1

                                  20          Because the discovery letter fails to comply with the Court’s requirements that both

                                  21   parties’ positions be stated, the Court TERMINATES the discovery letter. In the future, the

                                  22   parties shall ensure that sufficient time is given to the other side to provide their position.2 The

                                  23
                                       1
                                  24    On July 1, 2019, Plaintiff filed an objection. (Dkt. No. 97.) On July 3, 2019, Defendants filed a
                                       “supplemental letter” to Plaintiff’s objection. (Dkt. No. 98.) The purpose of the joint letter
                                  25   process is to avoid such filings, in addition to giving the parties an opportunity to resolve their
                                       disputes without judicial intervention. The Court will not consider these filings, and the parties
                                  26   are warned that in the future, such filings may be automatically terminated if the parties fail to
                                       meet and confer and provide a joint letter.
                                  27   2
                                         Requiring an opposing party to provide their position in less than a business day would be
                                  28   improper even if that party was represented by counsel, absent exigent circumstances. Defendants
                                       cite no such circumstances, and the Court observes that the deadline for designation of experts is
                                   1   Court further ORDERS the parties to meet and confer, in good faith, on this matter again.

                                   2          If Plaintiff intends to oppose the IME, Plaintiff must provide concrete reasons in support.

                                   3   A preference not to stipulate is not an adequate reason; as Plaintiff has been repeatedly reminded,

                                   4   Plaintiff has an obligation to cooperate in discovery, and not require unnecessary motion practice.

                                   5   The Court further notes that there appears to be good cause to require that Plaintiff undergo an

                                   6   IME. (See Discovery Letter at 1-2.) Federal Rule of Civil Procedure 35(a)(1) states, in relevant

                                   7   part, that “[t]he court where the action is pending may order a party whose mental or physical

                                   8   condition . . . is in controversy to submit to a physical or mental examination by a suitably

                                   9   licensed or certified examiner.” “A mental condition is ‘in controversy’ when it is itself the

                                  10   subject of the litigation.” Gavin v. Hilton Worldwide, Inc., 291 F.R.D. 161, 164 (N.D. Cal. 2013).

                                  11   Thus, “courts will order plaintiffs claiming emotional distress damages to undergo an IME

                                  12   when . . . the plaintiff alleges a specific mental or psychiatric injury or disorder.” Id.
Northern District of California
 United States District Court




                                  13          Here, Plaintiff appears to have put her mental condition at issue by seeking $2 million in

                                  14   emotional distress, and has alleged psychiatric injuries including ongoing emotional distress,

                                  15   sleeplessness, paranoia, and extreme stress. (See Discovery Letter at 2.) Additionally, the Court

                                  16   will not itself “appoint” a medical examiner; absent a concrete showing of lack of qualifications or

                                  17   bias, the Court would be inclined to allow Defendants to choose a medical examiner of their

                                  18   choice. This would not preclude Plaintiff from presenting her own doctors or experts at her own

                                  19   expense. Further, if Plaintiff desires to have her own psychiatrist sit in during the examination --

                                  20   again, at Plaintiff’s own expense -- she should discuss this condition with Defendants.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 8, 2019
                                                                                              __________________________________
                                  23                                                          KANDIS A. WESTMORE
                                  24                                                          United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28   November 4, 2019.

                                                                                          2
